Reasons for allowance




Claims 6,9,10,14,15,18-21 are allowed.



The following is an examiner’s statement of reasons for allowance:


Along with remarks dated 12/07/20 the closest prior art Chou et al(US 2013/0250828 A1) explains a base station sends an SR configuration that allocates a set of physical radio resources in the PUCCH for a UE (at time T0). The SR configuration configures two SR periods (Period #1 and Period #2). The SR configuration also contains an SR Timer that is used for the switching between the two configured SR periods. The first SR resource occurs at time T1, and periodically occurs thereafter in accordance with the first configured SR period of Period #1. If the UE has no uplink data to be transmitted, then the SR Timer expires at time T2. Upon the expiration of the SR Timer, eNB switches to the second configured SR period, which means subsequent SR resources periodically occur thereafter with SR period of Period #2. At time T3, UL data enters L2 buffer, and UE sends an SR indication to eNB at time T4. Upon such event, the eNB switches back to the first configured SR period with Period #1, and so on so forth.  Babaei (US 20180324872A1) explains a base station may configure a wireless device with a plurality of logical channels. A logical channel may correspond to at least one data radio bearer and/or at least one signaling radio bearer. A radio bearer and/or a signaling bearer may be associated with a quality of service (QoS) requirement (e.g., throughput, latency, jitter, etc.). The logical channel configuration parameters may comprise a plurality of parameters such as   Jeong (EP1871057) explains retransmission timers according to priorities are defined. If requested radio resources are not allocated after an SR/BSR is initially transmitted, the SR/BSR is retransmitted after the elapse of a time set by a retransmission timer corresponding to the highest priority among priorities included in the SR/BSR to be retransmitted, in this manner, an SR/BSR with a lower priority is transmitted relatively less frequently than an SR/BSR with a higher priority, so that SR/BSR retransmission can be optimized.   If the UE a receives a resource grant channel after transmitting the SR/BSR, but cannot be allocated with radio resources for the UE through SI received during the SR/BSR retransmission cycle corresponding to the highest priority X, it retransmits the SR/BSR when the retransmission cycle (timer) expires, and restarts the retransmission timer. If the UE 801 cannot be allocated with radio resources even during the second retransmission cycle, it retransmits the SR/BSR when the restarted timer expires. That is, if radio resources for the UE are not allocated, the UE  performs retransmission according to the cycle information corresponding to the highest priority included in the SR/BSR.  
However regarding claims 6, 10 and 15 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: wherein a first timer corresponding to the SR of the first service controls sending of the SR of the first service, wherein the terminal device keeps from sending the SR of the first service until the first timer expires, wherein a second timer corresponding to the SR of the second service controls sending of the SR of the second service, and wherein the terminal device keeps from sending the SR of the second service until the second timer expires.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

	 		 	                 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM(EST).   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478